Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the preliminary amendment, filed on 9/21/2020, in which claims 1-20 are cancelled and claims 21-27 are newly added.
Claims 21-27 are pending in the instant application and are found to be allowable.
The claims in the US 10,835,554 and US 10,925,839 contain subject matter which is not patentably distinct from the instant claim(s) because the instant claims either anticipate, or would have been obvious over, the claims in said co-pending application. Thus, as per 37 CFR 1.321(c) or 1.321(d), a filing of proper terminal disclaimers is required in order to overcome potential non-statutory obvious-type double patenting rejections.
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,835,554 or US 10,925,839, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
This application is a continuation of application 16/493934, now US 10,835,554, filed on 9/13/2020, which is a National Stage Application of PCT/JP2018/009944, filed on 3/4/2018.  The instant application claims foreign priority to JP 2017-049203 and JP 2017-132509, filed on 3/14/2017 and 7/6/2017, respectively. Acknowledgment is made 

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/21/2020 and 3/4/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Miyamoto et al. (reference of record in 16/493934) is the closest applicable prior art wherein disclosed is a method of treating joint disease, specifically osteoarthritis or rheumatoid arthritis, and joint pain suppression, in humans and other mammals, by injection administration of a pharmaceutical composition comprising a hyaluronic acid-aminopropyl-diclofenac conjugate or a hyaluronic acid-aminoethyl-diclofenac conjugate. While Miyamoto suggests treating humans, the exemplified embodiments, specifically Example 49 and accompanying Figures 10A/10B, are limited to animal model systems where the pharmaceutical composition was administered once per week. Miyamoto concludes that when compared to vehicle control the conjugates exhibited statistically significant therapeutic effect at days 3, 5 and 21, but statistically insignificant therapeutic effect on days 7, 26 and 28. In contrast, the instant specification shows that in human patients suffering from joint conditions, that administration of a HA-diclofenac conjugate, in a single dose every four or more weeks, results in statistically significant improvement on both physical function metrics as well as pain metrics. One of ordinary skill in the art would not have reasonably expected that reducing the dosing frequency from once per week, as per the rat animal model system of Miyamoto, to once per month, as in the instant human patients, would result in the improvement, indeed dramatic improvement, in joint function and pain, seen in the instant examples. While it is prima facie obvious to expect therapeutic efficacy in humans once therapeutic efficacy is demonstrated in an accepted animal model system, it is not expected to achieve therapeutic efficacy when significantly altering the dosing regimen shown to be effective in said animal model systems. Hence, administering the conjugate of Miyamoto every week in a human subject would be obvious and therapeutic efficacy would be expected, but administering the conjugate of Miyamoto to humans every month and expecting the same therapeutic efficacy is unreasonable. Hence, the instant data showing therapeutic efficacy, in fact dramatic therapeutic efficacy, for treating osteoarthritis, by administering a HA-diclofenac conjugate, to humans once per month, is novel and non-obvious over the prior art. 
Conclusion
Accordingly the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623